1    RALPH B. WEGIS, SBN 67966
     LAW OFFICES OF RALPH B. WEGIS
2    1930 TRUXTUN AVENUE
3    BAKERSFIELD, CALIFORNIA 93301
     TELEPHONE: (661) 635-2100
4    FAX: (661) 635-2107
     rwegis@ralphwegis.com
5
6    Attorneys for Plaintiff,
     WESTON ANTHONY SMITH
7
     MARK L. NATIONS, COUNTY COUNSEL
8
     By: MARSHALL S. FONTES, DEPUTY (SBN 139567)
9    Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
10   Bakersfield, CA 93301
     Telephone 661-868-3800
11
     Fax 661-868-3805
12
     Attorneys for Defendants, COUNTY OF KERN
13   and DONNY YOUNGBLOOD
14
15                                UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17   WESTON ANTHONY SMITH,            )
                                      )                CASE NO: 1:15-cv-01749-MCE-JLT
18                                    )
                Plaintiff,            )                STIPULATION ORDER FOR 90 DAY
19                                    )                CONTINUANCE
     vs.                              )                OF DISCOVERY CUTOFF DATES;
20                                    )                DECLARATION OF MARSHALL S.
     COUNTY OF KERN, a public entity, )                FONTES IN SUPPORT THEREOF
21   DONNY YOUNGBLOOD, an individual )
                                      )
22                                    )
                Defendants.           )
23                                    )
                                      )
24
25           Plaintiff, Weston Anthony Smith, and Defendants, County of Kern and Donny
26   Youngblood, have met and conferred through their respective attorneys of record, and hereby
27   make this joint stipulated request of the Court that the current case schedule be amended as set
28   forth below.

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Discovery Cutoff Dates
                                                              1
1            WHEREAS: This request for a continuance is based upon a series of medical crises
2    involving family members of both defense counsel, and plaintiff’s counsel, which have occurred
3    since the Court’s last modification of the schedule on July 3, 2018, and which has caused a delay
4    in the scheduling of discovery.
5            WHEREAS: MARSHALL S. FONTES, represents he is a deputy County Counsel in
6    the Office of County Counsel for the County of Kern and at all relevant times has been the sole
7    attorney within our office that is assigned to handle the defense of this litigation.
8            WHEREAS: Defense Counsel’s wife became suddenly ill and was rushed to the
9    hospital by ambulance on the afternoon of July 13, 2018. She was admitted to the hospital for
10   approximately 5 days and then required home care after discharge on July 18, 2018. After her
11   discharge, defense counsel was taken out of the office for an additional two weeks to assist his
12   wife in her recovery. It was anticipated that her health would improve quickly, but unfortunately
13   that was not the case. After discharge from the hospital, she remained severely anemic, and
14   suffered from dizziness, fatigue, weakness and lethargy. She required assistance with normal
15   daily activities and was unable to drive. Defense Counsel was required to tend to his wife, and
16   take her to appointments for medical visits, diagnostic testing, lab work, and blood/iron
17   infusions, until approximately August 1, 2018.
18           WHEREAS: Upon Defense Counsel’s return to his office, a request was made to
19   plaintiff’s counsel, for available dates for the depositions of plaintiff and his family members.
20   However, before said depositions could be scheduled, plaintiff’s counsel’s mother passed away
21   out of state, and caused him to be out of the office for approximately two weeks. Upon his
22   return, the parties were looking to set the depositions in early October of 2018.
23           WHEREAS: On September 25, 2018, defense counsel was called away from his office
24   due to his mother’s emergency admission to a local hospital. Counsel’s mother remained in the
25   in the intensive care unit at the Bakersfield Heart Hospital, on a ventilator and unconscious for
26   approximately two weeks. Her condition suddenly improved, with her gaining consciousness on
27   Friday October 12, 2018, and being extubated on Monday October 15, 2018. She remained
28   hospitalized until being discharged to a skilled nursing facility on Friday, October 19, 2018. As

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Discovery Cutoff Dates
                                                              2
1    her only next of kin, and needed for providing medical consents, defense counsel remained at her
2    bedside with the exception of a few hours for sleep each night during this admission. During the
3    hospitalization, and since her discharge to a skilled nursing facility, she has been required to
4    undergo dialysis. Due to a clogged dialysis catheter, she was transferred back to the hospital on
5    Saturday, October 20, 2018 for its replacement. On Sunday, October 21, 2019, she was again
6    discharged to the skilled nursing facility. Outpatient dialysis was attempted on October 23,
7    2018, and the catheter clogged again. She underwent another replacement of the catheter on
8    October 24, 2018, with dialysis to subsequently occur three times per week. As a result of this
9    ongoing medical crisis, defense counsel has been out of the office for the majority of the last
10   month and the anticipated depositions of plaintiff and his family have not been able to be
11   completed.
12           WHEREAS: Counsel have met and conferred about the completion of outstanding
13   discovery in this case, it is believed that discovery cannot realistically be completed without a
14   ninety day continuance.
15           WHEREAS: The parties have been diligently attempting to complete all necessary
16   discovery to the extent possible. This discovery has included the performance of an inspection
17   of the Lerdo Pre-trial Facility without photography, the exchange of a written discovery and
18   production of thousands of pages of records relating to issues of both liability and damages, the
19   subpoenaing of third party records regarding plaintiff’s medical treatment and billings, and the
20   completion of the depositions of witnesses that were on duty at the time of incident and/or were
21   involved in its investigation, including Deputies A. Gonzalez, Rivero, Dobbs and Harbour, as
22   well as the depositions of several persons most knowledgeable from the County on a variety of
23   topics including: (1) the Prison Realignment Act (“AB 109”), (2) inmate classification, (3) the
24   presence of gangs in the facility, (4) the supervision of inmates and (5) training received by
25   detention deputies on AB 109 and gang culture.
26           WHEREAS: There still remains a significant amount of discovery to be completed,
27   including potential depositions of other persons most qualified on topics relating to the layout of
28   the Lerdo barracks, the intake process of plaintiff at Lerdo, the depositions of plaintiff, his family

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Discovery Cutoff Dates
                                                              3
1    members and treating medical providers, and a possible defense medical examination of
2    plaintiff.
3            WHEREAS: The parties have been respectful of the medical crises suffered by each
4    attorney and have delayed discovery out of this respect. Nevertheless, the outstanding discovery
5    is critical and all counsel respectfully request that they are not penalized for compassionately
6    addressing an opposing counsel’s family health concerns.
7            WHEREAS: In light of the above described circumstances (as further set forth in the
8    declaration of FONTES below), the existing deadlines are very problematic and would be
9    prejudicial to the parties. The interests of justice would be served by a brief extension of time
10   allowing both sides to complete discovery. Accordingly, it is respectfully submitted that good
11   cause exists for the continuance of the discovery cut off dates in this matter.
12           WHEREAS: To avoid prejudice to all parties, the parties, therefore, stipulate that a
13   continuance of the current scheduled dates in this case is necessary to allow sufficient time to
14   accommodate the litigants’ schedules and allow for the completion of discovery, and request the
15   schedule in this case be amended to reflect the following requested dates:
16           NOW THEREFORE, IT IS STIPULATED BY AND BETWEEN THE PARTIES,
17   THROUGH THEIR RESPECTIVE COUNSEL THAT GOOD CAUSE EXISTS TO
18   CONTINUE ALL DATES AS FOLLOWS:
19           That the dates set forth in the Court’s order on July 3, 2018 (Doc. No. 50) shall be
20   continued approximately 90 days allowing both sides to properly complete discovery in the
21   litigation.
22           All discovery, with the exception of expert discovery, shall be completed by Monday,
23   January 28, 2019];
24           All counsel are to designate in writing, file with the Court, and serve upon all other
25   parties the name, address, and area of expertise of each expert they propose to tender at trial not
26   later than Thursday, March 21, 2019;
27           The last day to hear dispositive motions shall be Thursday, April 18, 2019.
28

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Discovery Cutoff Dates
                                                              4
1    DATED: October 26, 2018                 LAW OFFICES OF RALPH B. WEGIS
2                                             /s/ Ralph B. Wegis
3                                            RALPH B. WEGIS
                                             Attorneys for Plaintiff,
4                                            WESTON ANTHONY SMITH
5
6    DATED: October 26, 2018                 MARK L. NATIONS, COUNTY COUNSEL

7                                             /s/ Marshall S. Fontes
                                             MARSHALL S. FONTES,
8
                                             Attorneys for Defendants, COUNTY OF KERN,
9                                            and DONNY YOUNGBLOOD

10
11                                                 ORDER

12
13           For GOOD CAUSE shown, and based upon the mutual Stipulation of all parties to this

14   action, the Court hereby continues the following dates:

15           All discovery, with the exception of expert discovery, shall be completed by Monday,

16   January 28, 2019;

17           All counsel are to designate in writing, file with the Court, and serve upon all other

18   parties the name, address, and area of expertise of each expert they propose to tender at trial not

19   later than Thursday, March 21, 2019;

20           The last day to hear dispositive motions shall be Thursday, April 18, 2019.

21           Given the number of extensions in this matter that have already been granted, the

22   parties are admonished that no further requests for extensions in this matter will be
     considered.
23
             IT IS SO ORDERED.
24
25   DATED: November 5, 2018

26
                                                 _______________________________________
27                                               MORRISON C. ENGLAND, JR.
                                                 UNITED STATES DISTRICT JUDGE
28

     ______________________________________________________________________________________ ________________
     Stipulation and Order to Continue Discovery Cutoff Dates
                                                              5
